Citation Nr: 1505031	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disability, to include bilateral feet strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia (RO), Pennsylvania.

The Veteran testified during a March 2013 videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is on file.

The RO adjudicated entitlement to service connection for bilateral feet strain.  However, the claimed bilateral foot disability has been characterized here so as to reflect the underlying claimed disability.

The issue of entitlement to service connection for a bilateral foot disability, to include bilateral feet strain, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his March 2013 videoconference hearing, the Veteran withdrew his appeal for service connection for a psychiatric disability to include PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for a psychiatric disability to include PTSD have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).

In light of the Veteran's request to withdraw his claim for service connection for a psychiatric disability to include PTSD, no further discussion of VCAA compliance is necessary as to that issue. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran or his authorized representative may withdraw a Substantive Appeal either on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204.

At his March 2013 Board hearing, in testimony given the Veteran stated that he wished to withdraw his appeal on the issue of entitlement to service connection for a psychiatric disability to include PTSD. 

As the Veteran has properly withdrawn the appeal on the issue of entitlement to service connection for a psychiatric disability to include PTSD, in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter, and dismissal is warranted.


ORDER

The appeal of the claim for service connection for a psychiatric disability to include PTSD is dismissed.


REMAND

The Veteran's claim for service connection for a bilateral foot disability, to include bilateral feet strain, must be remanded for the following reasons.  At the Veteran's March 2013 videoconference hearing he testified that after service he first sought medical treatment for his bilateral feet condition in 1980, at the Philadelphia VA medical center.  The Veteran also indicated in his testimony that he had seen a VA doctor recently who indicated to the Veteran that the Veteran had hammertoes.  The claims file does not contain any treatment records associated with such treatment in 1980 or recently, and there is no indication that such records have been requested.

The Veteran testified also that after the VA treatment in 1980, he began self-treating to save the expense of medical treatment; and that since service he has had the same problems that he has presently.  Prior to the March 2013 hearing, such lay evidence of any continuity of symptoms has not been on file.

The Veteran also testified indicating that he received private treatment in 2001 from Dr. Bruskoff, and in 2011 from Dr. Wander; that he had been receiving continuous private treatment since 2001, and that his bilateral foot condition included hammertoes-related symptoms.  The Veteran's representative stated that there were additional relevant records of foot treatment that were not on file.  

Any relevant private or VA treatment records not on file should be requested.  Thereafter the Veteran should be afforded a VA examination that: takes into account any additional medical and other evidence obtained since the Veteran was examined by VA in 2010; clarifies the nature of any left or right foot disability claimed; provides an opinion as to the likelihood that such disability has an etiology related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent, outstanding records of VA treatment dated since 1980, to specifically include any such records at the Philadelphia VA medical center.  Associate them with the claims file.  If no additional records are available, include documentation of the unavailability in the claims file.
 
2.  Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record. Provide the Veteran with the necessary forms to provide authorizations for the release of any private treatment records not currently on file, to specifically include treatment of feet by the following providers: Bruce L. Bruskoff, D.P.M., and David S. Wander, D.P.M., FACFAS.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources indicated.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any foot problems during or since service.

4.  After the above actions are completed, and whether or not additional evidence is received, schedule the Veteran for a VA orthopedic examination by an appropriate professional (such as an orthopedist or podiatrist).  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be provided to the examiner and reviewed by the examiner.  Conduct all examination and diagnostic testing necessary to evaluate and diagnose any left or right foot disorder present.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed foot disorder had its onset in service or is related to service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
5.  Then review the claim file to ensure that all of the required development has been completed, and arrange for any additional development indicated.
 
6.  Then, adjudicate the issue of entitlement to service connection for a bilateral foot disability.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


